Citation Nr: 0944050	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  05-24 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from September 1948 to June 
1952; he died in August 1985 and the appellant is the 
Veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from April 2004 and August 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied entitlement to 
service connection for the cause of the Veteran's death.

The appellant's Notices of Disagreement (NODs) with those 
decisions were received at the RO in July 2004 and October 
2004 respectively.  Attached to the October 2004 NOD was a 
statement from the appellant that specifically identified a 
claim of non-service connected pension.  This claim has not 
yet been adjudicated by the RO, and is referred thereto for 
appropriate action.  

Significantly, after the initial rating decision was issued 
in April 2004, the appellant submitted correspondence in July 
2004, along with private treatment records to the RO 
requesting that her claim for DIC be reopened.  Instead of 
treating the July 2004 correspondence as an NOD to the April 
2004 rating decision, the RO issued a subsequent rating 
decision in August 2004 that denied the appellant's claim on 
a new and material basis.  The appellant's NOD to that 
decision was received at the RO in October 2004 (within one 
year of the original rating decision).  An SOC was issued in 
July 2005, and the appellant's VA Form 9 was received less 
than one month later, in August 2005.  Based on these 
findings, the appellant's appeal was timely as to both rating 
decisions.  As such, there is no prior final decision, and 
the claim on appeal is one of service connection for the 
cause of the Veteran's death, not one of whether new and 
material evidence has been received to reopen a previously 
denied claim.  See Jennings v. Mansfield, 509 F3d. 1362(2007) 
(submissions between the rating decision and finality must be 
considered by the VA as part of the original claim).

On her August 2005 VA Form 9, substantive appeal, the 
appellant requested to appear for a personal hearing at the 
RO before a Veterans Law Judge.  The hearing was scheduled 
for April 2007 and the appellant was provided notice thereof; 
however, the appellant, without providing good cause, failed 
to report to the scheduled hearing.  The appellant's request 
for a personal hearing is therefore deemed withdrawn.  

In an October 2009 Informal Hearing Presentation (IHP), the 
appellant's representative reiterated the point that the 
appellant initially addressed in her October 2004 NOD; that 
is, that the appellant essentially asserts entitlement to 
non-service-connected pension, not service connection for the 
cause of the Veteran's death.  As this matter has not yet 
been addressed by the Agency of Original Jurisdiction, it is 
hereby referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection 
was not established for any disabilities.  

2.  According to the Certificate of Death, the Veteran died 
in August 1985 as a result of cardiopulmonary arrest, due to, 
or as a consequence of myocardial infarction.  

3.  The Veteran did not die from a service-connected 
disability, a disability which had its onset in service, or a 
disability related to disease or injury incurred in service; 
a disability of service origin did not cause or contribute 
substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 112, 1113, 1310 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.311, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide.  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2003.

Because there were no service-connected disabilities at the 
time of the Veteran's death, the initial notice letter was 
not defective pursuant to Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The May 2003 letter, along with subsequent letter 
sent in July 2004  substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
DIC claim and the relative duties of VA and the claimant to 
obtain evidence.

While the initial notification did not advise the appellant 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection, no new disability 
rating or effective date for award of benefits will be 
assigned as the claim for service connection for cause of the 
veteran's death is denied.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
VA has obtained service treatment records and assisted the 
appellant in obtaining evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the claims file.  

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Service Connection-Cause of Death

The appellant seeks service connection for the cause of the 
Veteran's death.  The appellant essentially maintains that 
she is entitlement to DIC because her husband was in receipt 
of nonservice-connected pension at the time of his death.  

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The Veteran died in August 1985.  The Certificate of Death 
lists the immediate cause of death as cardiopulmonary arrest 
due to, or as a consequence of myocardial infarction.  

At the time of the Veteran's death, service connection was 
not established for any disabilities.  However, the record 
does reflect that entitlement to nonservice-connected pension 
was established in 1978 based on medical evidence showing a 
diagnosis of coronary artery disease and hospitalization due 
to unstable angina.

The Veteran's service treatment records do not contain any 
complaints, findings, or treatment for a heart condition, 
including angina, chest pain, coronary artery disease, or the 
like.  Post-service records also do not report any complaints 
of chest pain or diagnoses of a heart-related disability 
until March 1978, when the Veteran was admitted for unstable 
angina.  An April 1978 VA hospital discharge summary notes 
that the Veteran had never experienced chest pain until 
approximately four months prior to the admission [in March 
1978].  April 1978 records from Johns Hopkins Hospital in 
Baltimore, Maryland show hospitalization for angina.  

Similarly, private treatment records from 1982 through 1984 
from Sarasota Memorial Hospital show that the Veteran had 
arteriosclerotic peripheral vascular disease, hypertension, 
and coronary arteriosclerotic heart disease, status post 
multiple vessel bypass surgery.  A June 1984 discharge 
summary noted a history of coronary artery bypass in April 
1978, a history of aortofemoral bypass in July 1982, and a 
history of right femoral popliteal bypass in September 1982.

In essence, the evidence in this case shows that the Veteran 
developed a heart condition in 1978 that ultimately led to 
his death in 1985.  The evidence does not show, nor does the 
appellant suggest, that any such heart condition had its 
onset during service.  Rather, the appellant maintains that 
the Veteran was in receipt of a nonservice-connected pension 
at the time of his death, and that she should be entitled to 
such a pension.  It appears, therefore that the appellant is 
asserting that she is entitled to nonservice connected death 
pension, not service connection for the cause of the 
Veteran's death.  As noted in the Introduction section of 
this decision, that matter is referred to the RO for 
appropriate action.  

The appellant has never argued, and the record does not show, 
that the Veteran's heart condition began during service, or 
is otherwise related to any incident of service.  Although 
the appellant has stated that she believes her husband's 
death was "service-connected" she has provided no evidence 
whatsoever to support a DIC claim, nor has she provided any 
basis on which to support this statement  As her 
representative points out in the October 2009 IHP, the 
claimant essentially contends that she is entitled to the 
non-service connected disability pension that her husband was 
receiving before his death; this claim was never adjudicated 
by the RO, and this appears to be the claim the appellant 
intended to initially make.  The appellant's representative 
believes this is "obvious" but that the RO instead 
inundated her with duty to assist letters explaining how to 
substantiate a DIC claim and not a claim for death pension.  
It is therefore not surprising that her claims regarding 
service connection for the cause of death lack probative 
value, and are outweighed by the lack of any evidence 
whatsoever showing the presence of a heart condition prior to 
1978.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006)).

There is a lengthy period between discharge from service in 
1952 and the onset of the death-causing heart condition in 
1978.  This evidence tends to weigh against the appellant's 
assertion of a medical nexus between military service and the 
Veteran's coronary artery disease as it suggests that his 
death-causing disability had its onset long after military 
duty.  Further, the Board places significant probative value 
on the reported absence of treatment for many years.  This 
suggests that the post-service symptomatology reported in 
1978 regarding the heart, is too remote in time to support a 
finding of in-service onset of a chronic disability that 
continued until the Veteran's death in 1985, particularly 
given the lack of continuity of symptomatology from military 
discharge in 1952 and the first evidence of angina reported 
in 1978.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).

The preponderance of the evidence is against the claim of 
service connection for the cause of the Veteran's death; 
there is no doubt to be resolved; and service connection for 
the cause of the Veteran's death is not warranted.


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


